UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                           No. 99-50895
                                         Summary Calendar


                                           PFIZER INC,

                                                                                  Plaintiff-Appellant,

                                                  v.

                            TEXAS PROPERTY AND CASUALTY
                          INSURANCE GUARANTY ASSOCIATION,

                                                                                 Defendant-Appellee.


                           Appeal from the United States District Court
                                for the Western District of Texas
                                        (A-99-CV-143-SS)
                                          February 9, 2000
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*

       Pfizer, plaintiff-appellant, appeals the dismissal of the case by the district court for lack of

subject matter jurisdiction. We have reviewed the record and the parties’ briefs and AFFIRM for

essentially the same reasons stated by the district court in its order dated August 3, 1999.




        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.